DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, and 5-13 of U.S. Patent No. 11,032,738 in view of R2-1705680 (3GPP TSG-RAN WG2 Meeting #98 Hangzhou, China, 15th-19th May 2017; Samsung; NR MAC header fields).

Claim 1 of the instant Application conflict with claim 1 of U.S. Patent No. 11,032,738.  That is, claim 1 of the instant Application removes the ‘an R bit (reserved bit) is set in the first bit of the first octet in the MAC header’.  In addition, claim 1 of the instant Application adds ‘LCID (Logical Channel Identity) field is set in six bits from the third bit up to the eighth bit of the first octet in the MAC header’ which is not claimed in (See R2-1705680 fig. 2; LCID is located in bits 3-8 of the MAC header)  Therefore, this is an obvious variant.

Claim 2 of the instant Application conflict with claim 1 of U.S. Patent No. 11,032,738.  That is, claim 2 of the instant Application adds the ‘an R bit (reserved bit) is set in the first bit of the first octet in the MAC header’.  This is an obvious variant.

Claim 3 of the instant Application conflict with claim 5 of U.S. Patent No. 11,032,738.  This is an obvious variant.

Claim 4 of the instant Application conflict with claim 6 of U.S. Patent No. 11,032,738.  This is an obvious variant.

Claim 5 of the instant Application conflict with claim 7 of U.S. Patent No. 11,032,738.  This is an obvious variant.

Claim 6 of the instant Application conflict with claim 8 of U.S. Patent No. 11,032,738.  This is an obvious variant.

Claim 7 of the instant Application conflict with claim 9 of U.S. Patent No. 11,032,738.  That is, claim 7 of the instant Application removes the ‘an R bit (reserved bit) is set in the first bit of the first octet in the MAC header’.  In addition, claim 7 of the (See R2-1705680 fig. 2; LCID is located in bits 3-8 of the MAC header)  Therefore, this is an obvious variant.

Claim 8 of the instant Application conflict with claim 10 of U.S. Patent No. 11,032,738.  This is an obvious variant.

Claim 9 of the instant Application conflict with claim 11 of U.S. Patent No. 11,032,738.  That is, claim 9 of the instant Application removes the ‘an R bit (reserved bit) is set in the first bit of the first octet in the MAC header’.  In addition, claim 9 of the instant Application adds ‘LCID (Logical Channel Identity) field is set in six bits from the third bit up to the eighth bit of the first octet in the MAC header’ which is not claimed in claim 11 of U.S. Patent No. 11,032,738.  R2-1705680 discloses these limitations.  (See R2-1705680 fig. 2; LCID is located in bits 3-8 of the MAC header)  Therefore, this is an obvious variant.

Claim 10 of the instant Application conflict with claim 10 of U.S. Patent No. 11,032,738.  This is an obvious variant.


Claim 11 of the instant Application conflict with claim 12 of U.S. Patent No. 11,032,738.  That is, claim 11 of the instant Application removes the ‘an R bit (reserved bit) is set in the first bit of the first octet in the MAC header’.  In addition, claim 11 of the instant Application adds ‘LCID (Logical Channel Identity) field is set in six bits from the third bit up to the eighth bit of the first octet in the MAC header’ which is not claimed in claim 12 of U.S. Patent No. 11,032,738.  R2-1705680 discloses these limitations.  (See R2-1705680 fig. 2; LCID is located in bits 3-8 of the MAC header)  Therefore, this is an obvious variant.

Claim 12 of the instant Application conflict with claim 13 of U.S. Patent No. 11,032,738.  This is an obvious variant.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claims 1-6, claim 1 recites ‘…LCID (Logical Channel Identity) field is set in six bits from the third bit up to the eighth bit of the first octet in the MAC header…’  It is unclear if Applicant means that the bits are set in that they are set to 1 or if Applicant is attempting to claim that the LCID is located across six bits starting with bit three and ending in bit eight.  Claims 2 also uses the language ‘set’ which is also unclear in light of the discrepancies in claim 1 language.  Claims 2-6 do not cure the deficiencies of claim 1 and are rejected for similar reasons.

Regarding claims 7-8, claim 7 recites ' ... processor circuitry configured to process a data according to a medium access control (MAC) header mapped the data ... ' This statement is grammatically incorrect. It is not clear what processing a data is referring to; the first data, second data, some other data. It is also not clear what MAC header mapped the data means.  Claim 8 does not cure the deficiencies of claim 7 and is rejected for similar reasons.  Please provide clarification.

Regarding claims 7-8, claim 7 recites ‘…LCID (Logical Channel Identity) field is set in six bits from the third bit up to the eighth bit of the first octet in the MAC header…’  It is unclear if Applicant means that the bits are set in that they are set to 1 or if Applicant is attempting to claim that the LCID is located across six bits starting with bit three and ending in bit eight.  Claims 8 also uses the language ‘set’ which is also unclear in light of the discrepancies in claim 7 language.  

Regarding claims 9-10, claim 9 recites ‘…LCID (Logical Channel Identity) field is set in six bits from the third bit up to the eighth bit of the first octet in the MAC header…’  It is unclear if Applicant means that the bits are set in that they are set to 1 or if Applicant is attempting to claim that the LCID is located across six bits starting with bit three and ending in bit eight.  Claims 10 also uses the language ‘set’ which is also unclear in light of the discrepancies in claim 9 language.  

Regarding claims 11-12, claim 11 recites ' ... processing a data according to a medium access control (MAC) header mapped the data ... ' This statement is grammatically incorrect. It is not clear what processing a data is referring to; the first data, second data, some other data. It is also not clear what MAC header mapped the data means.  Claim 12 does not cure the deficiencies of claim 11 and is rejected for similar reasons.  Please provide clarification.

Regarding claims 11-12, claim 11 recites ‘…LCID (Logical Channel Identity) field is set in six bits from the third bit up to the eighth bit of the first octet in the MAC header…’  It is unclear if Applicant means that the bits are set in that they are set to 1 or if Applicant is attempting to claim that the LCID is located across six bits starting with bit three and ending in bit eight.  Claims 12 also uses the language ‘set’ which is also unclear in light of the discrepancies in claim 11 language.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Nishibayashi (2005/0238016), and further in view of Sung (2006/0050709) and further in view of R2-1705680 (3GPP TSG-RAN WG2 Meeting #98 Hangzhou, China, 15th-19th May 2017; Samsung ; NR MAC header fields).

Regarding claim 1, Nishibayashi discloses a base station device comprising: 
a transmitter configured to transmit, for each logical channel, first data of a first type and second data of a second type; and processor circuitry configured to: (See Nishibayashi fig. 1, para. 94, 95; communication device (e.g. base station) which has a processor transmits with a transmitter; fig. 23; MPDU2Video (e.g. one logical channel of one type) and MPDU1 Voice (e.g. a logical channel of a second type))
omit information about a data length of the second data in a MAC protocol data unit (PDU), (See Nishibayashi para. 142; lines 4-6; MPDU Length field can be omitted when fixed length; fig. 23; fixed length, MPDU (e.g. MAC PDU))
multiplex the first data and the second data, wherein the data length of the second data is omitted from the MAC header (See Nishibayashi fig. 23; data is multiplexed)
Nishibayashi discloses using MSDU and discloses putting a MAC header in front
of a MAC payload in a MAC superframe. (See Nishibayashi fig. 70, para. 115, 140,
141) However, Nishibayashi does not explicitly disclose wherein an MSDU has a MAC
header. Nonetheless, Sung does disclose wherein an MSDU has a MAC header. (See
Sung para. 65, lines 9-10) Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the apparatus of Nishibayashi to include the teaching of wherein an MSDU has a MAC header of Sung with the motivation being to allow for additional information to be provided to the end device which may be necessary for decoding and/or processing the data.
	Nishibayashi in view of Sung do not explicitly disclose wherein there is an LCID field that is set in six bits from the third bit up to the eighth bit of the first octet in the MAC header.  However, R2-1705680 does disclose wherein there is an LCID field that is set in six bits from the third bit up to the eighth bit of the first octet in the MAC header.  (See R2-1705680 fig. 2; LCID is located in bits 3-8 of the MAC header)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Nishibayashi in view of Sung to include the teaching of wherein there is an LCID field that is set in six bits from the third bit up to the eighth bit of the first octet in the MAC header of R2-1705680 with the motivation being to conform to the 3GPP standardization committee which provides compatibility and saves money and time (as opposed to creating another standard which would require different devices and lack compatibility with already installed devices).

	Regarding claim 2, Nishibayashi in view of Sung in view of R2-1705680 discloses the base station device of claim 1, further an R bit (reserved bit) is set in the first bit and an R bit is set in the second bit of the first octet in the MAC header. (See R2-1705680 fig. 2; R bit is located in first bit and R bit is located in second bit)  The motivation being to conform to the 3GPP standardization committee which provides compatibility and saves money and time (as opposed to creating another standard which would require different devices and lack compatibility with already installed devices).

	Regarding claim 3, Nishibayashi in view of Sung in view of R2-1705680 discloses the base station device of claim 1, wherein the data length of the second data is fixed. (See Nishibayashi para. 142; lines 4-6; MPDU Length field can be omitted when fixed length; fig. 23; fixed length, MPDU (e.g. MAC PDU))

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Nishibayashi (2005/0238016), and further in view of Sung (2006/0050709) and further in view of R2-1705680 (3GPP TSG-RAN WG2 Meeting #98 Hangzhou, China, 15th-19th May 2017; Samsung ; NR MAC header fields) and further in view of Yi (2018/0035416).

	Regarding claim 4, Nishibayashi in view of Sung in view of R2-1705680 discloses the base station device of claim 1.  Nishibayashi in view of Sung in view of R2-1705680 does not explicitly disclose wherein the second type includes URLLC. However, Yi does disclose wherein the second type includes URLLC. (See Yi para. 62) Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date to modify the apparatus of Nishibayashi in view of Sung in view of R2-1705680 to include the teaching of wherein the second type includes URLLC of Yi with the motivation being to integrate industrial automation and intelligent transportation which require high reliable with low latency networks to effectively operate.

Regarding claim 5, Nishibayashi in view of Sung in view of R2-1705680 discloses the base station device of claim 1.  Nishibayashi in view of Sung in view of R2-1705680 do not explicitly disclose wherein the first type includes eMBB. However, Yi does disclose wherein the first type includes eMBB. (See Yi para. 62) Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the apparatus of Nishibayashi in view of Sung in view of R2-1705680 to include the teaching of wherein the first type includes eMBB of Yi with the motivation being using the natural evolution of 4G to 5G which provide higher capacity, enhanced connectivity and higher user mobility and also may reduce cost to end users.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Nishibayashi (2005/0238016), and further in view of Sung (2006/0050709) and further in view of R2-1705680 (3GPP TSG-RAN WG2 Meeting #98 Hangzhou, China, 15th-19th May 2017; Samsung ; NR MAC header fields) and further in view of Anderlind (2002/0090033).

Regarding claim 6, Nishibayashi in view of Sung in view of R2-1705680 discloses the base station device of claim 1.  Nishibayashi discloses using fixed sized frames without transmitting data length in MAC POU. Nishibayashi in view of Sung do not explicitly disclose if the data is less than the size of the fixed sized frame using padding to meet the frame size when using a fixed sized frame. However, Anderlind does disclose if the data is less than the size of the fixed sized frame using padding to meet the frame size when using a fixed sized frame. (See Anderlind para. 4) Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the apparatus of Nishibayashi in view of Sung in view of R2-1705680 to include the teaching of if the data is less than the size of the fixed sized frame using padding to meet the frame size when using a fixed sized frame of Anderlind with the motivation being to allow the sending of information that is less than the frame size which allows more information to be sent (as opposed to only sending data that is exactly the correct size) and further using a fixed packet with padding may be more efficient (as do not need to send as much information about lengths which may improve latency).

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Nishibayashi (2005/0238016), and further in view of Sung (2006/0050709) and further in view of R2-1705680 (3GPP TSG-RAN WG2 Meeting #98 Hangzhou, China, 15th-19th May 2017; Samsung ; NR MAC header fields).

	Regarding claim 7, Nishibayashi discloses a terminal device, comprising: 
a receiver configured to receive, for each logical channel, first data of a first type and second data of a second type; and
processor circuitry configured to process a data according to a medium access control (MAC) header (See Nishibayashi para. 97; communication terminal which has a processor that receives via a receiver; fig. 23; MPDU2 Video (e.g. one logical channel of one type) and MPDU1 Voice (e.g. a logical channel of a second type); MPDU is decoded according to info in header; see also 112 b rejection above)
wherein the first data and the second data is multiplexed, and
wherein a data length of the second data is omitted from the MAC header (See Nishibayashi fig. 23; data is multiplexed)
Nishibayashi discloses using MSDU and discloses putting a MAC header in front of a MAC payload in a MAC superframe. (See Nishibayashi fig. 70, para. 115, 140, 141) However, Nishibayashi does not explicitly disclose wherein an MSDU has a MAC header. Nonetheless, Sung does disclose wherein an MSDU has a MAC header. (See Sung para. 65, lines 9-10) Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the apparatus of Nishibayashi to include the teaching of wherein an MSDU has a MAC header of Sung with the motivation being to allow for additional information to be provided to the end device which may be necessary for decoding and/or processing the data.
	Nishibayashi in view of Sung do not explicitly disclose wherein there is an LCID field that is set in six bits from the third bit up to the eighth bit of the first octet in the MAC header.  However, R2-1705680 does disclose wherein there is an LCID field that is set in six bits from the third bit up to the eighth bit of the first octet in the MAC header.  (See R2-1705680 fig. 2; LCID is located in bits 3-8 of the MAC header)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Nishibayashi in view of Sung to include the teaching of wherein there is an LCID field that is set in six bits from the third bit up to the eighth bit of the first octet in the MAC header of R2-1705680 with the motivation being to conform to the 3GPP standardization committee which provides compatibility and saves money and time (as opposed to creating another standard which would require different devices and lack compatibility with already installed devices).

	Regarding claim 8, Nishibayashi in view of Sung in view of R2-1705680 discloses the terminal device of claim 7, further an R bit (reserved bit) is set in the first bit and an R bit is set in the second bit of the first octet in the MAC header. (See R2-1705680 fig. 2; R bit is located in first bit and R bit is located in second bit)  The motivation being to conform to the 3GPP standardization committee which provides compatibility and saves money and time (as opposed to creating another standard which would require different devices and lack compatibility with already installed devices).

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Nishibayashi (2005/0238016), and further in view of Sung (2006/0050709) and further in view of R2-1705680 (3GPP TSG-RAN WG2 Meeting #98 Hangzhou, China, 15th-19th May 2017; Samsung; NR MAC header fields).

	Regarding claim 9, Nishibayashi discloses a wireless communication method comprising:
transmitting, for each logical channel, first data of a first type and second data of a second type, (See Nishibayashi fig. 1, para. 94, 95; communication device (e.g. base station) which has a processor transmits with a transmitter; fig. 23; MPDU2Video (e.g. one logical channel of one type) and MPDU1 Voice (e.g. a logical channel of a second type))
omitting information about a data length of the second data in a MAC protocol data unit (PDU) (See Nishibayashi para. 142; lines 4-6; MPDU Length field can be omitted when fixed length; fig. 23; fixed length, MPDU (e.g. MAC PDU))
multiplexing the first data and the second data, wherein the data length of the second data is omitted from the MAC header (See Nishibayashi fig. 23; data is multiplexed)
Nishibayashi discloses using MSDU and discloses putting a MAC header in front of a MAC payload in a MAC superframe. (See Nishibayashi fig. 70, para. 115, 140, 141) However, Nishibayashi does not explicitly disclose wherein an MSDU has a MAC header. Nonetheless, Sung does disclose wherein an MSDU has a MAC header. (See Sung para. 65, lines 9-10) Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the apparatus of Nishibayashi to include the teaching of wherein an MSDU has a MAC header of Sung with the motivation being to allow for additional information to be provided to the end device which may be necessary for decoding and/or processing the data.
	Nishibayashi in view of Sung do not explicitly disclose wherein there is an LCID field that is set in six bits from the third bit up to the eighth bit of the first octet in the MAC header.  However, R2-1705680 does disclose wherein there is an LCID field that is set in six bits from the third bit up to the eighth bit of the first octet in the MAC header.  (See R2-1705680 fig. 2; LCID is located in bits 3-8 of the MAC header)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Nishibayashi in view of Sung to include the teaching of wherein there is an LCID field that is set in six bits from the third bit up to the eighth bit of the first octet in the MAC header of R2-1705680 with the motivation being to conform to the 3GPP standardization committee which provides compatibility and saves money and time (as opposed to creating another standard which would require different devices and lack compatibility with already installed devices).

Regarding claim 10, Nishibayashi in view of Sung in view of R2-1705680 discloses the wireless communication method of claim 9, further an R bit (reserved bit) is set in the first bit and an R bit is set in the second bit of the first octet in the MAC header.  (See R2-1705680 fig. 2; R bit is located in first bit and R bit is located in second bit)  The motivation being to conform to the 3GPP standardization committee which provides compatibility and saves money and time (as opposed to creating another standard which would require different devices and lack compatibility with already installed devices).


Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Nishibayashi (2005/0238016), and further in view of Sung (2006/0050709) and further in view of R2-1705680 (3GPP TSG-RAN WG2 Meeting #98 Hangzhou, China, 15th-19th May 2017; Samsung ; NR MAC header fields).

	Regarding claim 11, Nishibayashi discloses a wireless communication method comprising:
receiving, for each logical channel, first data of a first type and second data of a second type, 
processing a data according to a medium access control (MAC) header (See Nishibayashi para. 97; communication terminal which has a processor that receives via a receiver; fig. 23; MPDU2 Video (e.g. one logical channel of one type) and MPDU1 Voice (e.g. a logical channel of a second type); MPDU is decoded according to info in header; see also 112 b rejection above)
wherein the first data and the second data is multiplexed, and
wherein a data length of the second data is omitted from the MAC header (See Nishibayashi fig. 23; data is multiplexed)
Nishibayashi discloses using MSDU and discloses putting a MAC header in front of a MAC payload in a MAC superframe. (See Nishibayashi fig. 70, para. 115, 140, 141) However, Nishibayashi does not explicitly disclose wherein an MSDU has a MAC header. Nonetheless, Sung does disclose wherein an MSDU has a MAC header. (See Sung para. 65, lines 9-10) Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the apparatus of Nishibayashi to include the teaching of wherein an MSDU has a MAC header of Sung with the motivation being to allow for additional information to be provided to the end device which may be necessary for decoding and/or processing the data.
	Nishibayashi in view of Sung do not explicitly disclose wherein there is an LCID field that is set in six bits from the third bit up to the eighth bit of the first octet in the MAC header.  However, R2-1705680 does disclose wherein there is an LCID field that is set in six bits from the third bit up to the eighth bit of the first octet in the MAC header.  (See R2-1705680 fig. 2; LCID is located in bits 3-8 of the MAC header)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Nishibayashi in view of Sung to include the teaching of wherein there is an LCID field that is set in six bits from the third bit up to the eighth bit of the first octet in the MAC header of R2-1705680 with the motivation being to conform to the 3GPP standardization committee which provides compatibility and saves money and time (as opposed to creating another standard which would require different devices and lack compatibility with already installed devices).

	Regarding claim 12, Nishibayashi in view of Sung in view of R2-1705680 discloses the wireless communication method of claim 11, further an R bit (reserved bit) is set in the first bit and an R bit is set in the second bit of the first octet in the MAC header.  (See R2-1705680 fig. 2; R bit is located in first bit and R bit is located in second bit)  The motivation being to conform to the 3GPP standardization committee which provides compatibility and saves money and time (as opposed to creating another standard which would require different devices and lack compatibility with already installed devices).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN J CLAWSON whose telephone number is (571)270-7498. The examiner can normally be reached M-F 7:30-5:00 pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on (571) 272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Stephen J Clawson/Primary Examiner, Art Unit 2461